Citation Nr: 0721077	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2006, the veteran withdrew his request for a hearing.  
38 C.F.R. § 20.704 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for residuals of 
dental trauma.  The veteran asserts that when he was in the 
military police he was called to stop a disturbance and was 
struck in the mouth by a beer bottle and following the 
incident his front teeth #s 7, 8, 9, 10 and 11 were 
extracted.   

Service medical records show that the veteran had all of his 
teeth upon examination for enlistment in October 1953.  On 
September 21, 1954, the veteran had teeth 8, 9, 10 and 11 
extracted with the notation "#8, 9, 10, 11 - AR- EX."  The 
dental records also contain X-rays of teeth #s 8 through 11, 
taken on September 21, 1954, and a medical report, dated the 
same day, that the veteran complained of a swollen wrist, 
injured in a fight.  The dental records show that tooth 7 was 
extracted on October 29, 1954, with the notation "#7- AR - 
EX."



Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
action.

1. Arrange to the have the X-ray film of 
teeth #s 8 through 11, taken on September 
21, 1954, read by a dentist to determine 
whether or not the X-rays show evidence of 
dental trauma or other pathology that 
would explain why the teeth were 
extracted.  The examiner is also asked to 
explain the clinical significance of the 
"AR" notation in the service dental 
records.   

2. After the above has been completed, 
adjudicate the claim. If the determination 
remains adverse, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


